Citation Nr: 1309823	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  07-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to June 29, 2011, for chronic hypertensive headaches (claimed as migraines), and to a rating higher than 30 percent since.

2.  Entitlement to an initial rating higher than 10 percent prior to February 24, 2009 for residuals of a hysterectomy for fibroid uterus (previously evaluated as a scar, a residual of ovarian cystectomy with uterine fibroids and partial excision of fallopian tube), and to a rating higher than 30 percent since June 1, 2009.

(In the interim, the Veteran had a temporary 100 percent convalescent rating under the provisions of 38 C.F.R. § 4.30.)

3.  Entitlement to service connection for residuals of a left knee injury.  

4.  Entitlement to service connection for residuals of a right knee injury.  

5.  Entitlement to service connection for asthma (claimed as a breathing problem).  

6.  Entitlement to service connection for a skin disorder, including melasma lesions on the back, acne lesions on the face, leukoderma, and hirsutism (claimed as a skin condition with white spots all over the body).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July to December 1982 and from March 1985 to May 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January 2006 and January and November 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2006 rating decision denied the Veteran's claims of entitlement to service connection for a left tibia cyst, residuals of a bilateral elbow injury, residuals of a bilateral knee injury, residuals of a right hip injury, a back disorder, asthma, heart murmur, periodontal disease, breast tumor, a melasma lesion on the back and acne lesions on the face, corneal scar, and residuals of a left foot injury.  However, that decision granted her claims of entitlement to service connection for hallux valgus of the right foot (claimed as bunion); scar, status post bunionectomy of the left foot; bilateral pes planus; hypertension; chronic hypertensive headaches (claimed as migraines); scar, residuals of ovarian cystectomy; bilateral scars on breasts, residuals of breast reduction surgery; and assigned a noncompensable (0 percent) rating for each disability retroactively effective from June 1, 2005, the day after her separation from active duty service.  She appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him or her for times since the effective date of the award when the disability may have been more severe than at others).  

In the January 2008 decision since issued, the RO increased the rating for her right hallux valgus from 0 to 10 percent, but only retroactively effective from February 29, 2008, the date of a VA compensation examination.  But in the subsequent November 2008 rating decision, the RO assigned an earlier effective date of June 1, 2005 for this higher rating, so as of the date service connection was established.  Also in the November 2008 rating decision, the RO assigned separate initial 10 percent ratings for scars on her breasts; increased the initial rating for her bilateral pes planus from 0 to 10 percent; and increased the initial rating for her chronic hypertensive headaches (claimed as migraines) from 0 to 10 percent; with all increases retroactively effective from June 1, 2005, the date service connection was established.  She since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary).

As support for her claims, the Veteran testified at a hearing in March 2010 at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office hearing).  Immediately after the hearing the Veteran submitted additional evidence and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).  Moreover, the presiding judge held the record open for an additional 60 days following the hearing to give the Veteran time to submit other evidence pertinent to her claims.

She submitted statement in March 2010 withdrawing her claims for service connection for left and right elbow disorders and for a compensable initial rating for her hypertension.  38 C.F.R. § 20.204 (2012).

In September 2010, the Board remanded the remaining claims at issue to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In December 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny these remaining claims and returned the file to the Board for further appellate consideration of them.

In May 2011, the Board granted service connection for periodontal disease, for the purpose of receiving VA outpatient dental treatment on a one-time completion basis, but denied service connection for periodontal disease for the alternative purpose of receiving VA compensation.  The Board also denied service connection for a cyst of the left tibia, a right hip disorder, a back disorder, and a breast tumor.  As well, the Board denied the claims for initial ratings higher than 10 percent for the right and left breast scars and for an initial compensable disability rating for the left foot scar prior to May 13, 2008, but granted a higher 10 percent rating effective that date.  The Board also granted a higher 30 percent rating for the bilateral pes planus and a higher 20 percent rating for the right hallux valgus.  The Board remanded the remaining claims to the RO via the AMC for additional development and consideration.  

In a November 2012 rating decision, on remand, the AMC granted a higher 10 percent rating for the residuals of the hysterectomy for fibroid uterus (previously evaluated as a scar, residual of ovarian cystectomy with uterine fibroids and partial excision of fallopian tube), effective June 1, 2005.  A temporary 100 percent rating was assigned effective February 24, 2009, based on surgical or other treatment necessitating convalescence, see 38 C.F.R. § 4.30, and a 30 percent rating was assigned as of June 1, 2009.  The AMC also granted a higher 30 percent rating for the chronic hypertensive headaches (claimed as migraines) effective June 29, 2011.  The grants of those higher ratings did not abrogate the appeal for even higher ratings for these disabilities.  See again AB, 6 Vet. App. at 38-39.

Despite the AMC's November 2012 grant of higher ratings for the residuals of the Veteran's hysterectomy for fibroid uterus, her Virtual VA electronic folder includes a September 2009 rating decision in which the RO previously had granted a 100 percent rating for the residuals of the hysterectomy for fibroid uterus, effective February 24, 2009, and had assigned a 30 percent rating as of June 1, 2009.  In any event, the issue now before the Board is whether she was entitled to an initial rating higher than 10 percent prior to February 24, 2009, and whether she has been entitled to a rating higher than 30 percent since June 1, 2009.

In December 2012, the AMC issued an SSOC continuing to deny the claims that are still at issue in this appeal.  So these claims have been returned to the Board for further appellate consideration.

Regarding the claim for service connection for a skin disorder, this claim was previously characterized as a claim for service connection for melasma lesions on the back and acne lesions on the face (claimed as a skin condition with white spots all over the body).  In light of the diagnoses of record, including leukoderma and hirsutism, the Board has recharacterized this claim to encompass all diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In preparing to decide these claims, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in her physical claims file.  And as will be addressed in the REMAND below, the Virtual VA file indicates there is additional evidence in VA's possession that is potentially pertinent to these claims on appeal but that is not currently associated with the record before the Board for consideration, hence, the need to incorporate these additional records.

Just as before, the remand of the claims to the RO will be via the AMC.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Regarding the claims for service connection, these claims were remanded in May 2011 to afford the Veteran a VA examination to obtain medical nexus opinions concerning the nature and etiology of her asthma, melasma and acne lesions, and bilateral knee disorders.  The examiner was asked to confirm that the Veteran currently had asthma, melasma/acne lesion, and bilateral knee disorders, such as osteoarthritis.  If she did, the examiner was to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the condition was related to or dated back to the Veteran's period of active duty service.  The Board advised the examiner that the Veteran was competent to report the onset of skin discoloration, difficulty breathing, and pain in the knees in service and since service, as this required only personal knowledge, not medical expertise, as such symptoms came to her through her senses.  Additionally, the examiner was instructed to address the Veteran's report that her symptoms had first manifested during her military service.  
The Veteran was afforded a VA examination to evaluate her claimed knee disorders and asthma in June 2011.  The examiner acknowledged review of the claims file.  Examination revealed tenderness, crepitus, and limited and painful motion in each knee.  The examiner reviewed the report of a January 2010 X-ray study of the left knee from Walter Reed Army Medical Center, which revealed a small suprapatellar bursal joint effusion.  However, the VA examiner indicated the Veteran did not obtain knee X-rays as ordered and, so, she was unable to make a diagnosis.  Regarding the Veteran's claimed asthma, the examiner noted that the Veteran had a diagnosis of mild intermittent asthma in the claims file and needed an inhaler two to three times per week for shortness of breath.  The examiner stated that it was unclear whether the Veteran had had a pulmonary function test (PFT) done or had had a pulmonary consult.  The examiner stated that she was unable to make a diagnosis regarding the Veteran's claimed intermittent asthma, as a PFT was not obtained and her examination of the Veteran was normal.  In July 2011, the examiner commented that the Veteran had not obtained X-rays or a PFT as ordered and, so, she was unable to give a medical opinion regarding her bilateral knees or asthma.  
VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Normally, if a Veteran fails to report for an examination in connection with a claim for service connection, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  However, as these claims must be remanded in order to obtain outstanding records, as discussed below, the Veteran should be afforded an additional opportunity to be examined so that any necessary testing can be accomplished, in connection with these claims.  

Additionally, despite the June 2011 VA examiner's statement that she was not able to provide a medical opinion regarding the Veteran's claimed bilateral knee disorder and asthma, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Treatment records reflect diagnoses of osteoarthrosis (osteoarthritis) of the bilateral knees, as indicated in a February 2010 treatment note from the Woodbridge Family Health Center (FHC).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 1199 (osteoarthrosis is defined as osteoarthritis).  As acknowledged by the VA examiner, the claims file also includes a diagnosis of mild intermittent asthma.  See December 2006 treatment record from the Woodbridge FHC.  On remand, the VA examiner should address whether the Veteran has had a disorder of the right and/or left knee, and/or has had asthma, at any time since separation from service (as her claim for service connection was filed in April 2005).  If so, the examiner must address the likelihood that such knee disorder and/or asthma is related to or dates back to the Veteran's period of service.  

The Board further highlights that, while the June 2011 VA examiner commented that it was unclear whether the Veteran had had a PFT or a pulmonary consult, the claims file includes the report of a PFT obtained in conjunction with the Veteran's August 2005 VA examination.  This PFT suggested a restrictive disorder and, based on this testing, the August 2005 VA examiner opined that it was at least as likely as not that the Veteran had asthma.  On remand, the VA examiner should consider this August 2005 testing and opinion.  

The examiner should also consider pertinent findings documented in the Veteran's service treatment records.  In this regard, service treatment records reflect that the Veteran received treatment for upper respiratory infections in February 1998 and January and May 1999.  In July 2000, the Veteran presented to the emergency department with complaints of shortness of breath and some wheezing.  She gave a history of heavy breathing, but not asthma.  The diagnosis was costochondritis.  Exertional asthma was discussed with the Veteran in October 2003.  In January 2004, the Veteran complained of shortness of breath with exercise for six months.  She stated that she had been started on Proventil prior to exercise, which helped.  The pertinent assessment was history of shortness of breath with exercise.  The physician assistant indicated that bronchospasm secondary to the Veteran's beta blocker should be considered, since Proventil helped.  In February 2004, the Veteran reported that she no longer experienced shortness of breath with exercise since discontinuing her beta blocker, and added that she had not been using Proventil.  In her February 2005 Report of Medical History at retirement, the Veteran reported asthma or breathing problems and indicated that she had used an inhaler.  She clarified that she had breathing problems during exercise and with exposure to pollen and used an inhaler which she had been prescribed for shortness of breath.  On retirement examination in February 2005, clinical evaluation of the lungs and chest was abnormal in that the Veteran had severe fibrocystic breast disease with breast reduction scars.  Clinical evaluation of the lower extremities was normal.  However, a summary of defects and diagnoses included reactive airway disease and early osteoarthritis of the right patellofemoral joint.  

Regarding the claim for service connection for a skin disorder, the Veteran was afforded a VA examination in July 2011.  The examiner noted that the Veteran denied melasma and acne lesions and stated that these problems were incorrectly noted.  Rather, her problems appeared to be leukoderma and local hirsutism of the chin, which were observed on examination.  In regard to leukoderma, the examiner noted that the Veteran had several whitish macular lesions scattered over the face, chest, arms, legs, and back which were asymptomatic and appeared to be spreading.  The examiner commented that a 2008 biopsy for leukoderma yielded inconclusive results.  The diagnoses following examination were leukoderma and hirsutism.  The examiner commented that the previous diagnoses (presumably referring to melasma and acne lesions) were not found in the claims file.  She added that she was awaiting additional information from the Veteran regarding confirmation of skin pathology during service.  

In November 2012, a VA physician reviewed the claims file and opined that it was less likely than not that the Veteran's claimed conditions of leukoderma and hirsutism were caused by her military service.  In providing a rationale for her opinion, the physician stated that, although the Veteran was asked to provide additional information (specifically, pathology reports), to the VA examiner, such had not been submitted to enable the examiner to refine the diagnosis of hypopigmentation.  Secondly, the VA physician stated that there was a lack of clinical evidence of hypopigmentation in the Veteran's clinical files, active duty medical records, or one year period following separation from service.  Therefore, she opined that it was less likely than not that her claimed skin condition was incurred during or was caused by her time in service.  Regarding the Veteran's hirsutism, the physician stated that there was a lack of clinical evidence or documentation to support a primary cause of the Veteran's current diagnosis of increased hair growth.  She added that there was no documentation in her active duty medical records or diagnosis within the one year period following her separation from service.  Therefore, the physician concluded that the lack of active duty documentation and a primary pathologic association deemed this claimed condition less likely than not incurred during or caused by military service.  

Because VA undertook to obtain a VA medical opinion to evaluate the claimed skin disorder, the Board must ensure that such opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Despite the July 2011 VA examiner's comment that the previous diagnoses were not found in the claims file, the Board notes that the Veteran was, in fact, observed to have pinpoint lesions on her face and neck as well as a lesion on her back on VA examination in August 2005.  The pertinent diagnoses were melasma lesion on the back and acne lesions on the face.  Moreover, despite the July 2011 VA examiner's statement that she was awaiting further information from the Veteran regarding confirmation of skin pathology during service, as pointed out in the Board's May 2011 remand, the Veteran has reported a history of white skin depigmentation of the face and neck dating back to approximately 1995.  The evidence also indicates that the November 2012 opinion was based on an inaccurate factual premise, as there is evidence of leukoderma in the Veteran's clinical files.  Specifically, leukoderma was included on the Veteran's problem list in a November 2008 treatment record from Bethesda National Naval Medical Center (NNMC).  Accordingly, the Board finds that remand for a new VA examination and medical opinion is warranted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  In rendering the requested opinion, the examiner should consider the Veteran's June 1991 complaint of a rash on her arms and face as documented in her service treatment records.  The assessment at that time was contact dermatitis.  

One additional point also worth noting in regard to the Veteran's claims for service connection, however, is that a recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  While arthritis is amongst the conditions listed in § 3.309(a) as chronic, per se, so subject to this continuity of symptomatology exception, asthma, melasma lesions, acne, leukoderma, and hirsutism are not conditions identified in § 3.309(a) as chronic, per se, so not the type of conditions subject to this continuity of symptomatology exception.

Regarding the claim for an increased rating for residuals of hysterectomy, the Board notes that the Veteran's disability was previously evaluated pursuant to Diagnostic Code 7629, evaluating endometriosis.  This diagnostic code provides a 10 percent rating for pelvic pain or heavy irregular bleeding requiring continuous treatment for control.  A 30 percent rating is warranted for pelvic pain or heavy irregular bleeding not controlled by treatment.  A 50 percent rating is warranted for lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, Diagnostic Code 7629.  The Veteran's disability is currently rating pursuant to Diagnostic Code 7618, evaluating removal of the uterus.  This diagnostic code states that a 100 percent rating will be granted for three months after removal, with a 30 percent rating assigned thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7618.  

Pursuant to the Board's May 2011 remand, the Veteran was afforded a VA gynecological examination in July 2011.  The examiner noted that the claims file had been requested but was not available.  The Veteran described continued pelvic pain, which could be cyclical.  The examiner noted that the Veteran had frequent pelvic pain as well as bowel symptoms (constipation and painful bowel movements) and bladder symptoms (urgency).  In regard to laparascopic confirmation of endometriosis or its involvement of the bowel or bladder, the VA examiner referenced a February 2009 tissue examination of the uterus (no cervix) which revealed leiomyomata and secretory pattern endometrium with no malignancy identified.  The VA examiner's diagnoses were hemorrhagic ovarian cyst, by history endometriosis, with residual chronic pelvic pain post exploration and supra-cervical hysterectomy for dysfunctional uterine bleeding secondary to fibroids, with residual chronic pelvic pain.  The examiner commented that, while the Veteran's 2009 hysterectomy had cured her dysfunctional bleeding and dysmenorrhea, her pelvic pain, which was often severe, continued.  She opined that this residual pelvic pain was related to the Veteran's pelvic adhesions and possibly endometriosis (as likely as not).  The examiner commented that the Veteran's tenderness across the pelvis was definitely a possible result of surgical adhesions after two pelvic surgeries, and could also be due to continuing endometriosis.  In October 2012, the July 2011 VA examiner reviewed the claims file and commented that there were no additions, corrections, or modifications to her prior opinion.  

The July 2011 VA examination report does not clearly address whether the Veteran's service-connected disability is manifested by endometriosis with lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  Significantly, the examiner described continuing endometriosis and noted pelvic pain as well as bowel and bladder symptoms.  However, the examination report does not clearly address whether the Veteran's service-connected disability involves lesions involving the bowel or bladder confirmed by laparoscopy.  In this regard, the Board notes that a January 1990 diagnostic laparoscopy for chronic pelvic pain revealed severe pelvic adhesions with left hydrosalpinx.  An exploratory laparotomy, adhesiolysis, and left tubal fimbrioplasty were performed.  The operative report from that procedure reflects that there were multiple small hemorrhagic cysts of the left ovary, intermittently adherent to the small bowel.  Additionally, a February 2009 record from Bethesda NNMC reflects that a colonoscopy revealed intraluminal compression by fibroid uterus.  

Because VA undertook to provide a VA examination to evaluate the residuals of hysterectomy, the Board must ensure that such an examination is adequate.  Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. 120.  Accordingly, to ensure that the record reflects the current severity of the service-connected residuals of hysterectomy, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


As regards the claim for a higher initial rating for the Veteran's service-connected headaches, this claim was remanded in May 2011 to afford the Veteran a VA examination to evaluate the severity of this disability, with specific findings consistent with the rating criteria listed under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board instructed that the claims file was to be made available and reviewed by the examiner.  The Veteran was afforded a VA examination to evaluate her headaches in June 2011.  The examiner, however, indicated that the claims file had been requested by the RO but was not available.  In light of the fact that, contrary to the Board's remand instructions, the claims file had not been reviewed, the AMC obtained a supplemental medical opinion in November 2012.  The physician indicated that she had reviewed the claims file and opined that it was at least as likely as not that the Veteran's migraine headaches were incurred while in military service.  However, this supplemental opinion does not address the severity of the Veteran's headaches, as instructed in the May 2011 remand.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Because, as will be discussed below, the claim must be remanded to obtain outstanding records, to ensure compliance with the Board's May 2011 remand directives, the Board finds that the Veteran should be afforded a new VA examination to evaluate her service-connected headache disability.  The claims file MUST be made available to the examiner in conjunction with his or her examination of the Veteran.  

In addition to the foregoing, the record reflects that there is outstanding evidence that is potentially pertinent to the claims on appeal.  As stated in the introduction, review of the Veteran's Virtual VA e-folder reflects that, in the September 2009 rating decision, the RO granted a temporary total rating for hysterectomy residuals, effective February 24, 2009, and assigned a 30 percent rating, effective June 1, 2009.  While the September 2009 rating decision is available for the Board's review in the Virtual VA e-folder, this e-folder does not include all of the evidence considered in that rating decision.  The evidence considered in that September 2009 rating decision included a statement from the Veteran received on April 29, 2009, treatment records from the Bethesda NNMC, dated January 23, 2009 through February 24, 2009, and a June 2009 VA examination.  The April 2009 statement from the Veteran is not included in the record presently before the Board.  While treatment records from the Bethesda NNMC, dated from November 2008 to March 2010 have been associated with the paper claims file, these records do not include any records dated on January 23, 2009 or February 24, 2009.  Rather, these records include a January 21, 2009 consult request for a gynecological appointment to evaluate the Veteran's fibroids and a February 20, 2009 treatment record regarding evaluation of her fibroid uterus.  The other records from this facility are dated in November and December 2008, March and April 2009, and March 2010.  Significantly, the record reflects that the Veteran had a hysterectomy on February 24, 2009, and the RO indicated in the September 2009 rating decision that such procedure was reflected in the Veteran's treatment records from Bethesda NNMC.  However, treatment records regarding this procedure are not currently available for the Board's review.  The outstanding treatment records from Bethesda NNMC as well as the statement received from the Veteran in April 2009 are potentially pertinent to the claims on appeal.  It follows then that, on remand, the AMC/RO must obtain and associate with either the paper claims file or the Veteran's Virtual VA e-folder the evidence relied on in the September 2009 rating decision.

A copy of the June 2009 VA examination relied on in the September 2009 rating decision is available for the Board's review in the Virtual VA e-folder; however, it does not appear that the AMC considered this examination report in its readjudication of the claim in the December 2010 or December 2012 SSOCs.  See 38 C.F.R. §§ 19.31, 19.37.  In any event, as the claims are being remanded, the AMC/RO will have the opportunity to consider this examination report in readjudicating the claim for a higher initial rating for the Veteran's hysterectomy residuals.  


The June 2011 VA examination of the knees reflects that the examiner reviewed limited records from the Veterans Health Information Systems and Technology Architecture (VISTA).  Additionally, during a June 2011 VA examination to evaluate the Veteran's service-connected headaches, the examiner reviewed a February 2011 MRI of the brain which is not otherwise included in the record before the Board.  Indeed, no VA treatment records have been associated with the claims file.  The June 2011 reference to VISTA records and the inclusion of the February 2011 MRI of the brain indicate that the Veteran has received VA treatment which is potentially pertinent to her claims.  

As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file for consideration.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The record also suggests that there are other outstanding Federal records which are potentially pertinent to the claims on appeal.  During her March 2010 hearing, the Veteran testified that she was receiving regular treatment for all of her claimed disabilities at Fort Belvoir and the Dewitt Clinic in Woodbridge.  In light of her testimony, in September 2010, the Board remanded the claims to obtain additional Tricare treatment records from the Fort Belvoir and Woodbridge clinics, because, while there were treatment records dated up to September 2007, and from January to March 2010, there was a nearly two-year gap in records.  In October 2010, the AMC requested the Veteran's treatment records from Bethesda NNMC.  In November 2010, Bethesda NNMC furnished records dated from November 2008 to March 2010; however, as discussed above, these records do not include records regarding the Veteran's February 2009 hysterectomy.  Additionally, the claims file does not reflect that additional treatment records were requested directly from Dewitt Army Hospital at Fort Belvoir or the Woodbridge FHC since the September 2010 remand.  


The claims file currently includes treatment records from Dewitt Army Hospital (dated from January 2006 to November 2006) and records from Woodbridge FHC (dated from August 2006 to September 2007 and from January to March 2010).  While the September 2009 rating decision indicates that treatment records from Bethesda NNMC dated in January and February 2009 indicate that the Veteran underwent a hysterectomy in February 2009, during her July 2011 VA examination, the Veteran reported that she had a hysterectomy at Dewitt Hospital at Fort Belvoir in 2009.  

Thus, on remand, the AMC/RO should attempt to obtain all outstanding treatment records from Dewitt Army Hospital at Fort Belvoir and Woodbridge FHC. The AMC/RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

Accordingly, the case is REMANDED for the following action:

1. Associate with the paper claims file or Virtual VA 
e-folder all pieces of evidence relied on in the September 2009 rating decision that are not currently of record, to include a statement from the Veteran received on April 29, 2009 and treatment records from Bethesda NNMC, dated January 23, 2009 through February 24, 2009.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of her claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for:  (1) any VA treatment records (to include records associated with a February 2011 MRI of the brain); (2) any treatment records from Dewitt Army Hospital at Fort Belvoir, dated since November 2006; and (3) any treatment records from Woodbridge FHC, dated between September 2007 and January 2010 and since March 2010, as well as any additional records identified by the Veteran.

The AMC/RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  Schedule a VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's claimed asthma, knee disorders, and skin disorder.  She is hereby advised that failure to report for this scheduled VA examination, or any testing ordered in conjunction with the examination, without good cause, may have adverse consequences on these pending claims.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran has had asthma, a right or left knee disorder (to include osteoarthritis) and/or a skin disorder (to include a melasma lesion of the back, acne, leukoderma, and/or hirsutism) at any time since her May 2005 separation from service.  

If she has had any of the above disorders, then, in regard to EACH disorder, the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this disorder is related to or dates back to the Veteran's period of active duty service.

The Veteran is competent to report the onset of difficulty breathing, pain in the knees, and skin discoloration in service and since service, as this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  However, in determining whether any current asthma, knee disorder, and/or skin disorder was incurred in service, the examiner must specifically address the Veteran's reported symptoms having first manifested during her military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

That said, however, although the Veteran is competent even as a layperson to proclaim having first experienced difficulty breathing, pain in the knees, and skin discoloration while in service, her testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether her lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering his or her requested opinion, the examiner should consider the August 2005 PFT, the August 2005 VA examiner's opinion that it was at least as likely as not that the Veteran had asthma, the December 2006 diagnosis of mild intermittent asthma, the February 2010 diagnosis of osteoarthrosis of the bilateral knees, the August 2005 VA examiner's diagnoses of a melasma lesion on the back and acne lesions on the face, and the inclusion of leukoderma in the Veteran's November 2008 problem list from Bethesda NNMC.  

The examiner should also consider pertinent findings included in the service treatment records, including in-service treatment for upper respiratory infections, complaints of shortness of breath, an October 2003 note reflecting that exertional asthma was discussed, the findings of reactive airway disease and early osteoarthritis of the right patellofemoral joint on retirement examination in February 2005, and a June 1991 assessment of contact dermatitis.  

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Schedule the Veteran for another VA compensation examination to reassess the severity of her service-connected hysterectomy residuals.  In particular, the examiner must make specific findings consistent with the rating criteria listed under 38 C.F.R. § 4.116, DC 7629 (2012).  

The examiner must specifically address whether the Veteran's disability manifests lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  See 38 C.F.R. § 4.116, DC 7629.  

The examiner should consider the Veteran's January 1990 operative report, reflecting that there were multiple small hemorrhagic cysts of the left ovary, intermittently adherent to the small bowel as well as a February 2009 record from Bethesda NNMC reflecting that a colonoscopy revealed intraluminal compression by fibroid uterus.  

All indicated testing and evaluation should be conducted.  The claims file, including a complete copy of this remand, must be made available and reviewed by the examiner.

5.  Schedule the Veteran for another VA compensation examination to reassess the severity of her service-connected headache disability, with specific findings consistent with the rating criteria listed under 38 C.F.R. § 4.124a, DC 8100 (2012).  The examiner should assess whether the Veteran's headaches involve very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   

All indicated testing and evaluation should be conducted.  The claims file, including a complete copy of this remand, MUST be made available and reviewed by the examiner.

6.  Conduct any other appropriate examination and development deemed necessary.  Then readjudicate these claims in light of this and all other additional evidence.  The readjudication of the claim for a higher initial rating for residuals of hysterectomy should include consideration of the June 2009 VA examination report included in the Virtual VA e-file.  If any claim is not granted to the Veteran's satisfaction, send her and her representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


